DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Amendment filed on 2/28/2022.
Claims 1-32 are pending. Claims 1, 9, 17, 25 have been amended. 
Claims 10, 18, 26 are cancelled

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/28/2022 has been entered.


Claim Objections
Claim 1 is objected to because of the following informalities:  
A system comprising: a central processing unit (CPU) comprising a first plurality of cores that are heterogenous. However, the specification Paragraph [0073] specified: processor cores 202A-202N are homogenous cores executing the same instruction set architecture. In another embodiment, processor cores 202A-202N are heterogeneous heterogenous (having its source or origin outside the organism; having a foreign origin) and heterogeneous (different in kind; unlike; incongruous. composed of parts of different kinds; having widely dissimilar elements or constituents) are different in meanings. Appropriate correction is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-8, 9, 12-17, 20-25, 28-32  is/are rejected under 35 U.S.C. 103 as being unpatentable over Obert (US-20170249779-A1), in view of Waechter et al. (US 20090167763 A1, hereinafter Waechter), further in view of Garanzha (“Efficient Clustered BVH Update Algorithm for Highly-Dynamic Models”, 2008), further in view of Kopta et al. (“Fast, Effective BVH Updates for Animated Scenes”, 20120911, hereinafter Kopta) and Hasselgren et al. (US 20160284120 A1, hereinafter Hasselgren)
	
Regarding Claim 1, Obert teaches a system (Obert, Fig. 1, Computer devices system) comprising

a graphics processor comprising: a second plurality of cores to execute program code to render images, wherein at least one core comprises: (Obert, Fig. 1, Paragraph [0022]-[0023], provides more efficient processing of complex graphic-related operations than CPU 6. For example, GPU 12 may includea plurality of processing elements GPU 12 may also include one or more processor cores, so that GPU 12 may be referred to as a multi-core processor; when one of the software applications executing on CPU 6 requires graphics processing, CPU 6 may provide graphics commands and graphics data to GPU 12 for rendering to display)
execution circuitry associated with the at least one core to execute at least a portion of the program code to perform a plurality of operations comprising:(Obert, Paragraph [0035], [0040], Programmable processing unit 42 may include, for example, programmable shader units that are configured to execute one or more shader programs;  processor cluster 46 may perform operations as discussed above to execute a graphics processing pipeline to render a three-dimensional (3D) graphics scene that includes one or more graphics objects within a model space or world space, including rendering a plurality of primitives that make up the one or more graphics objects in the 3D scene)
constructing an acceleration data structure based on a plurality of primitives located within a three dimensional (3D) space (Obert, Paragraph [0042], To determine whether a particular shadow ray originating from a particular location of the 3D graphics scene and directed towards a light source for the 3D graphics scene intersects a primitive in the 3D graphics scene), 
the acceleration data structure comprising nodes arranged in a hierarchy (Obert, Paragraph [0042], GPU 12 may organize the primitives in the 3D graphics scene into a hierarchical structure, such as acceleration data structure (ADS) 41), 
each node associated with a bounding volume within the 3D space (Obert, Paragraph [0007], organize a plurality of primitives of a scene in a hierarchical data structure, wherein a plurality of bounding volumes are associated with a plurality of nodes of the hierarchical data structure)
the nodes including: a plurality of leaf nodes at a bottom of the hierarchy, each leaf node bounding one or more of the primitives; and one or more inner nodes, each inner node bounding one or more leaf nodes traversing one or more rays through the acceleration data structure, (Obert, Paragraph [0044], hierarchically arranging the divided portions of graphics scene 50, and recursively traversing the hierarchy of the divided portions of graphics scene 50 [0048], root node 62A may be associated with bounding volume 56, interior node 62C may be associated with bounding volume 56C, and leaf nodes 62B, 62D, and 62E may be associated with bounding volumes 56B, 56D, and 56E, respectively); 
identifying intersections between the one or more rays and one or more of the primitives (Obert, Paragraph [0043], GPU 12 may determine, for a particular location in graphics scene 50, whether a shadow ray originating from the particular location towards a light source intersects one of primitives 52), 

However, Waechter teaches identifying intersections between the one or more rays and one or more of the primitives (Waechter, Paragraph [0263], [0916], if the given node under test is a leaf, then testing all rays against primitives in the leaf; in the context of ray tracing multiple objects the division has to be performed nevertheless to calculate the distance along the ray to determine the closest primitive and/ or the point of intersection to continue ray tracing with second generation rays <read on one or more rays>), 
wherein adjusting the inner node comprises merging the bounding volumes of the leaf nodes bounded by the inner node (Waechter, Paragraph [0054], GPU 12 may start traversal of BVH tree 60 from a non-root node of BVH tree 60 by determining that a bounded volume associated with a non-root (interior) node of BVH tree 60 is intersected by the particular shadow ray. GPU 12 may rasterize at least a subset of bounded volumes 56 to an off-screen render target in graphics memory 40. [0015], start traversal by utilizing shader units from its graphics processing pipeline to rasterize a subset of the bounding volumes associated with interior nodes and with leaf nodes of the hierarchical data structure).
Waechter and Obert are analogous since both of them are dealing with graph node processing. Obert provided a way of process ray tracing by adjusting the graph nodes within the graph tree. Waechter provided a way of ray tracing by adjust the graph nodes on based on the relationship between the inner node and leaf node. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date 
The combination does not explicitly disclose but Garanzha teaches detecting movement of one or more of the primitives to new locations in the 3D space (Garanzha, Page 125, Incremental updates should be enough for coherent motion instead of the full rebuilding of the BVH. The entire subtree can be moved by updating a few pointers and refitting the affected nodes) and performing a bottom-up refit operation to adjust nodes of the acceleration data structure based on the new locations of the one or more primitives, the bottom-up refit operation comprising (Garanzha, Page 126, Section 3.2: . In the bottom-up manner, i.e. from the leaves and up to the root, the BVs of all passed nodes are updated to reflect the changes of triangles’ vertices). adjusting one or more of the leaf nodes based on the new locations of the one or more primitives (Garanzha, Page 125, Section 2.3, A leaf corresponding to the moved triangle is removed from the tree; then BVs of some node’s ancestors are being adjusted until the first unchanged ancestor is found, that is called a reinsertion node);
adjusting an inner node if a leaf node bounded by the inner node was adjusted (Garanzha, Page 125, Section 3, Each leaf node of BVH contains only one triangle. Each inner node of BVH has only two children and encloses all primitives within its descendant nodes. At input the update process takes the BVH built in the previous frame and the new positions of triangles. Actual SAHCost(N) is computed for every inner node N after updating BV(N) at every step of refitting phase);  a memory controller to couple the first and second plurality of cores to a system memory device (Garanzha, Page 124, We also introduce an efficient memory manager that allocates a new BVH-node, which is the nearest to the given one in the memory space. It allows keeping the BVH layout of reasonable cache efficiency in such a highly dynamic data structure; Page 130, We plan to do experiments with other build algorithms in order to reduce the cost of rebuild-operations within one localized BVH-cluster in a multi-core environment).
Garanzha and Obert are analogous since both of them are dealing with graph node processing. Obert provided a way of process ray tracing by adjusting the graph node within the graph tree. Garanzha provided a way of different relationship with different nodes and provide a way of using bottom-up searching nodes within the tree when dealing with the graph node processing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate node searching process taught by Garanzha into modified invention of Obert such that during the process of handling the graph node, system will be effectively traversing the graphic node to achieve the best and efficient graph node process.
But the combination does not explicitly disclose wherein the adjusting comprises moving the bounding volumes of the leaf nodes to reflect the new locations of the one or more primitives.
(Kopta, Page 198, 201, we perform a bottom-up traversal of the tree. Our update algorithm is easily applied on top of the traditional refitting operation. On each frame, after the geometry has been interpolated to its new position, we do a standard refit. Will tend to place primitives that are spatially next to each other into the same subtree. We therefore allow two sibling leaf nodes to merge into one larger leaf node)
wherein the adjusting comprises moving the bounding volumes of the leaf nodes to reflect the new locations of the one or more primitives (Kopta, Page 198, We therefore allow two sibling leaf nodes to merge into one larger leaf node if it results in a lower SAH cost. Page 199, the green triangle (c) was originally grouped in a subtree with leaf node (b) as its sibling. After (c) moves, the red parent node is refit. This new red bounding volume. we find that swapping the leaf node containing triangle (a) with the leaf node containing triangle (b) produces a tree with a lower SAH cost because the new red parent node contains less empty space. This process is done from the bottom up for every node in the tree that has grandchildren. In a merging stage it could then make sense to combine nodes (a) and (c) into a new red leaf node. Tree rotations seem to be ideal for modifying the tree in a way that makes helpful merges more apparent. Page 198, On each frame, after the geometry has been interpolated to its new position, we do a standard refit which involves a post-order traversal of the tree, during which we refit each node to enclose the underlying geometry of its two child nodes).

The combination does not explicitly disclose but Hasselgren teaches a central processing unit (CPU) comprising a first plurality of cores that are heterogenous and that includes a first set of cores and a second set of cores that have a lower power consumption than the first set (Hasselgren, Paragraph [0068], processor cores 202A-202N are homogenous cores executing the same instruction set architecture. In another embodiment, processor cores 202A-202N are heterogeneous in terms of instruction set architecture (ISA), where one or more of processor cores 202A-N execute a first instruction set, while at least one of the other cores executes a subset of the first instruction set or a different instruction set. In one embodiment processor cores 202A-202N are heterogeneous in terms of microarchitecture, where one or more cores having a relatively higher power consumption couple with one or more power cores having a lower power consumption).
(Hasselgren, Paragraph [0057], the processor 102 also uses an external cache (e.g., a Level-3 (L3) cache or Last Level Cache (LLC)) (not shown), which may be shared among processor cores 107 [0068], processor 200 can be implemented on one or more chips or as an SoC integrated circuit having the illustrated components, in addition to other components)
Hasselgren and Obert are analogous since both of them are dealing with graph node processing. Obert provided a way of process ray tracing by adjusting the graph node within the graph tree. Hasselgren provided a way of different relationship with different nodes on the graph tree when dealing with the graph node processing by using multiple CPU cores and with subset of data with different power consumption.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate CPU core setup taught by Hasselgren into modified invention of Obert such that during the process of handling the graph node, system will be effectively processing the different nodes on graph tree using different power consumptions based on different cores which increase the efficiency of the system.

Regarding Claim 4, the combination of Obert, Waechter, Garanzha, Kopta and Hasselgren teaches the invention in Claim 1.
The combination further teaches wherein adjusting the leaf nodes and inner nodes further comprises compressing the leaf nodes using a specified quantization (Garanzha, Page 125, Section 3,  Each leaf node of BVH contains only one triangle. Each inner node of BVH has only two children and encloses all primitives within its descendant nodes; Update algorithm consists of the following phases: refitting phase, rebuilding phase, and migrating phase;  Detection of migrating nodes. It is possible to estimate the divergence of BVH-clusters represented by children of some BVH inner node; We employ SAH cost function to do it. Initially the SAH cost is computed by using (1) for every inner node N and it is saved in the field SavedSAHCost(N). Actual SAHCost(N) is computed for every inner node N after updating BV(N) at every step of refitting phase).


Regarding Claim 5, the combination of Obert, Waechter, Garanzha, Kopta and Hasselgren teaches the invention in Claim 1.
The combination further teaches wherein the execution circuitry is to perform the additional operation of: generating intersection results comprising hit data usable to launch one or more secondary rays. (Obert, Paragraph [0004], determining, by the at least one processor and based at least in part on a pixel that intersects a first ray in the off-screen render target , a non-root node of the hierarchical data structure associated with the pixel as a start node to start traversal of the hierarchical data structure. Traversing, by the at least one processor, the hierarchical data structure starting from the start node to determine whether a second ray in the scene intersects one of the plurality of primitives).

Regarding Claim 6, the combination of Obert, Waechter, Garanzha, Kopta and Hasselgren teaches the invention in Claim 1.
The combination further teaches wherein the acceleration data structure comprises a bounding volume hierarchy (Obert, Paragraph [0047], one example of ADS 41 may be a bounding volume hierarchy (BVH) tree 60 in which nodes of BVH tree 60 associated with bounding volumes 56 and primitives of graphics scene are hierarchically arranged into a tree-like structure).

Regarding Claim 7, the combination of Obert, Waechter, Garanzha, Kopta and Hasselgren teaches the invention in Claim 1.
The combination further teaches wherein the leaf nodes and inner nodes comprise 3D volumes within the hierarchy (Obert, Paragraph [0003], [0005], [0015], the GPU may arrange the scene geometry of the 3D scene in an acceleration data structure (ADS) that hierarchically groups scene primitives (e.g., triangles); organize a plurality of primitives of a scene in a hierarchical data structure, wherein a plurality of bounding volumes are associated with a plurality of nodes of the hierarchical data structure; a subset of the bounding volumes associated with interior nodes and with leaf nodes of the hierarchical data structure).

Regarding Claim 8, the combination of Obert, Waechter, Garanzha, Kopta and Hasselgren teaches the invention in Claim 1.
The combination further teaches wherein the execution circuitry is to adjust the leaf nodes in parallel without any dependencies (Garanzha, Page 124, Section 1, Page 125, Section 2, leaf corresponding to the moved triangle is removed from the tree; then BVs of some node’s ancestors are being adjusted until the first unchanged ancestor is found; We show that all localized clusters can be rebuilt independently from each other i.e. in parallel, lazily, even if one cluster is represented by an ancestor of another).
Garanzha and Obert are analogous since both of them are dealing with graph node processing. Obert provided a way of process ray tracing by adjusting the graph node within the graph tree. Garanzha provided a way of doing parallel adjusting node movement within the tree when dealing with the graph node processing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate parallel node movement adjustment taught by Garanzha into modified invention of Obert such that during the process of handling the graph node, system will be provide parallel node adjustment simultaneously in order to provide most efficient way of refit and rebuild graph tree to achieve the best and efficient graph node process.

Regarding Claim 9, it recites limitations similar in scope to the limitations of Claim 1, but in a graphic processor. As shown in the rejection, the combination of Obert, Waechter, Garanzha, Kopta and Hasselgren disclose the limitations of Claim 1. Additionally, Obert discloses an graphic processor that maps to Fig. 1, 2 and Paragraph [0002], [0015] (Obert, Fig. 1, 2 Element 12, GPU, i.e. Graphics Processor Unit. Paragraph [0002], “A graphics processing unit (GPU) may perform such shadow rendering for a particular location of the 3D scene” “The GPU may determine, from the 

Regarding Claim 12, it recites limitations similar in scope to the limitations of Claim 4 and therefore is rejected under the same rationale.

Regarding Claim 13, it recites limitations similar in scope to the limitations of Claim 5 and therefore is rejected under the same rationale.

Regarding Claim 14, it recites limitations similar in scope to the limitations of Claim 6 and therefore is rejected under the same rationale.

Regarding Claim 15, it recites limitations similar in scope to the limitations of Claim 7 and therefore is rejected under the same rationale.

Regarding Claim 16, it recites limitations similar in scope to the limitations of Claim 8 and therefore is rejected under the same rationale.

Regarding Claim 17, it recites limitations similar in scope to the limitations of Claim 1 but as a method and the combination of Obert, Waechter, Garanzha, Kopta and 

Regarding Claim 20, it recites limitations similar in scope to the limitations of Claim 4 and therefore is rejected under the same rationale.

Regarding Claim 21, it recites limitations similar in scope to the limitations of Claim 5 and therefore is rejected under the same rationale.

Regarding Claim 22, it recites limitations similar in scope to the limitations of Claim 6 and therefore is rejected under the same rationale.

Regarding Claim 23, it recites limitations similar in scope to the limitations of Claim 7 and therefore is rejected under the same rationale.

Regarding Claim 24, it recites limitations similar in scope to the limitations of Claim 8 and therefore is rejected under the same rationale.

Regarding Claim 25, it recites limitations similar in scope to the limitations of claim 1 and the combination of Obert, Waechter, Garanzha, Kopta and Hasselgren teaches all the limitations as of Claim 1. And Vincent discloses these features can be implemented on a computer readable storage medium (Obert, Fig. 1, Paragraph [0007], [0020], a computer-readable storage medium storing instructions. The instructions, 

Regarding Claim 28, it recites limitations similar in scope to the limitations of Claim 4 and therefore is rejected under the same rationale.

Regarding Claim 29, it recites limitations similar in scope to the limitations of Claim 5 and therefore is rejected under the same rationale.

Regarding Claim 30, it recites limitations similar in scope to the limitations of Claim 6 and therefore is rejected under the same rationale.

Regarding Claim 31, it recites limitations similar in scope to the limitations of Claim 7 and therefore is rejected under the same rationale.

Regarding Claim 32, it recites limitations similar in scope to the limitations of Claim 8 and therefore is rejected under the same rationale.


Claim 3, 11, 19, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obert (US-20170249779-A1), in view of Waechter et al. (US 20090167763 A1, hereinafter Waechter), further in view of Garanzha (“Efficient Clustered BVH Update Algorithm for Highly-Dynamic Models”, 2008), further in view of Kopta et al. (“Fast, Effective BVH Updates for Animated Scenes”, 20120911, hereinafter Kopta) and Hasselgren et al. (US 20160284120 A1, hereinafter Hasselgren) as applied to Claim 1, 9, 17, 25 above respectively, further in view of Mehlhorn et al. (“Engineering DFS-Based Graph Algorithms”, 20170329, hereinafter Mehlhorn)

Regarding Claim 3, the combination of Obert, Waechter, Garanzha, Kopta and Hasselgren teaches the invention in Claim 1.
The combination further teaches wherein the bottom-up refit operation (Garanzha, Page 126, Section 3.2: . In the bottom-up manner, i.e. from the leaves and up to the root, the BVs of all passed nodes are updated to reflect the changes of triangles’ vertices) comprises adjusting leaf nodes and inner nodes (Garanzha, Page 125, Section 2.3, A leaf corresponding to the moved triangle is removed from the tree; then BVs of some node’s ancestors are being adjusted until the first unchanged ancestor is found, that is called a reinsertion node)
The combination does not explicitly disclose but Mehlhor teaches reverse depth-first search (DPS) order (Mehlhor, Page 1-2, We introduce general techniques for the efficient implementation of DFS-based graph algorithms and exemplify them on three algorithms for strongly connected components of digraphs; KS performs two passes of DFS, one on G and one on the reversed graph)
Mehlhor and Obert are analogous since both of them are dealing with graph node processing. Obert provided a way of process ray tracing by adjusting the graph node within the graph tree. Mehlhor provided a way of iteratively traverse and process node within the tree using reverse depth-first search algorithm when dealing with the graph Mehlhor into modified invention of Obert such that during the process of handling the graph node, system will be effectively using reverse depth-first search algorithm when traversing the graphic node during the ray tracing.

Regarding Claim 11, it recites limitations similar in scope to the limitations of Claim 3 and therefore is rejected under the same rationale.

Regarding Claim 19, it recites limitations similar in scope to the limitations of Claim 3 and therefore is rejected under the same rationale.

Regarding Claim 27, it recites limitations similar in scope to the limitations of Claim 3 and therefore is rejected under the same rationale.


Response to Arguments
Applicant’s arguments with respect to claim 1, 9, 17, 25, filed on 2/28/2022, with respect to rejection under 35 USC § 103 in regard to prior art does not teaches "a central processing unit (CPU) comprising a first plurality of cores that are heterogenous and that includes a first set of cores and a second set of cores that have a lower power consumption than the first set... a memory controller to couple the first and second plurality of cores to a system memory device; and the system memory to be shared by 
In regard to Claims 3-8, 11-16, 19-24, 27-32, they directly/indirectly depends on independent Claim 1, 9, 17, 25 respectively. Applicant does not argue anything other than the independent claim 1, 9, 17, 25. The limitations in those claims in conjunction with combination previously established as explained.


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669. The examiner can normally be reached 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YuJang Tswei/Primary Examiner, Art Unit 2619